Citation Nr: 1624276	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  06-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder.  

3.  Whether the reduction of the disability rating from 100 percent to 40 percent (subsequently 60 percent), effective August 1, 2008, for service connected prostate cancer was proper. 

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1967 to July 1969, in addition to many years of service with the U.S. Army Reserves and the U.S. Army National Guard.  

These matters return to the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions dated in February 2008, May 2008, April 2009 and December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In essence, the February 2008 rating decision, in pertinent part, granted the
Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and assigned an initial disability rating of 30 percent.  For the record, the RO increased the Veteran's service connected PTSD from 30 percent to 100 percent in a rating decision dated in June 2013.  See also rating decision dated in August 2013.   

The May 2008 decision implemented a proposed reduction in rating for prostate cancer from 100 percent disabling to 40 percent disabling effective August 1, 2008.  This reduction had been proposed in a February 2008 rating decision.  An April 2009 rating decision subsequently increased the assigned rating for this disability from 40 percent to 60 percent, effective August 1 2008. 

Lastly, the December 2010 rating decision granted the Veteran's claims of entitlement for service connection for tinnitus and bilateral hearing loss and assigned initial ratings for each disability. 

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans' Law Judge regarding his claims for an increased rating in excess of 10 percent for tinnitus and an initial compensable rating for bilateral hearing loss.  

In February 2012, the Board issued a decision that, in part, denied the claim of entitlement to an initial compensable rating for bilateral hearing loss, dismissed the claim for an initial rating in excess of 10 percent for tinnitus and remanded the Veteran's increased rating claim for PTSD and reduction claim for prostate cancer.  In decisions dated in June 2014 and September 2014, the Board vacated its February 2012 decision on the basis of Bryant v Shinseki, 23 Vet App 488 (2010).  During this time frame, the RO completed the development ordered by the Board in February 2012 in regards to the Veteran's PTSD and reduction claims.  Those claims were then recertified to the Board for additional review.

In November 2014, the Veteran testified regarding all four (4) issues on appeal before the unsigned Veterans' Law Judge.  Transcripts from both the October 2011 and November 2014 hearings have been associated with the claims file.  

For the record, this appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of the Veteran's claim of entitlement to an initial compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of this decision; and is REMANDED to the Agency of Original 
Jurisdiction (AOJ).




FINDINGS OF FACT

1.  At his November 2014 hearing, the Veteran withdrew his claim of entitlement to a disability rating in excess of 10 percent for tinnitus.

2.  At his November 2014 hearing, the Veteran withdrew his claim of entitlement to a disability rating in excess of 30 percent for PTSD.  

3.  At his November 2014 hearing, the Veteran withdrew his claim of whether the reduction in a disability rating from 100 percent to 40 percent for his service connected prostate cancer was proper.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased disability rating in excess of 10 percent for tinnitus have been met.  38 USCA § 7105(b)(2), (d)(5) (West 2014); 38 C F R §20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased disability rating in excess of 30 percent for PTSD have been met.  38 USCA § 7105(b)(2), (d)(5) (West 2014); 38 C F R §20.204 (2015).

3.  The criteria for withdrawal of the appeal as to whether it was proper to reduce a 100 percent disability rating to 40 percent, and subsequently 60 percent, for service connected prostate cancer have been met. 38 USCA § 7105(b)(2), (d)(5) (West 2014); 38 C F R §20.204 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 USCA § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38C F R §20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C F R §20.204. 

During his November 2014 Board hearing, the Veteran and his representative withdrew the appeals regarding the issues of entitlement to higher disability ratings for the Veteran's service connected tinnitus and PTSD disorders; and also the issue of whether it was proper to reduce a 100 percent disability rating to 40 percent (and subsequently 60 percent) for the Veteran's service connected prostate cancer.  See Board hearing transcript, pgs. 2-3; see Statements in Support of Claim dated in October 2015 and November 2014 (the Veteran withdrew his appeal in writing as to whether the reduction of his prostate cancer disability from 100 percent to 60 percent was proper).  Hence, with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

1.  The appeal on the issue of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed. 

2.  The appeal on the issue of entitlement to a disability rating in excess of 30 percent for PTSD is dismissed. 

3.  The appeal as to whether it was proper to reduce a 100 percent disability rating to 40 percent, and subsequently 60 percent, for service connected prostate cancer is dismissed. 


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim of entitlement to an initial compensable disability rating for his bilateral hearing loss. 

During the November 2014 Board hearing referenced above, the Veteran's representative asserted that the Veteran was last afforded a VA examination in 2010.  Board hearing transcript, p. 4.  The Veteran further asserted that his current hearing loss severity has changed since his last examination, despite the use of hearing aids.  Id. pgs. 5-6, pgs. 9-10; see also VA medical records dated in June 2013 (the Veteran reported that his hearing aids did not work and had not worked for 7 months); and March 2014 (test results from a VA Medical Center indicated a 15-25db decrease in puretone air conduction threshold at 2000 and 4000 Hz in the right ear and at 2000Hz in the left ear, as well as a significant decrease in word understanding abilities for the right ear when compared to testing from June 2010).  Based on the Veteran and his representative's statements that the Veteran's bilateral hearing loss disability has gotten worse (Id., pgs. 12-13), the Board finds that another VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination in regards to the claim for a compensable rating for bilateral hearing loss disability.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to a compensable initial rating for bilateral hearing loss disability.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


